Citation Nr: 1223366	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Appellant served on active duty from June 1972 to June 1974.  He also has unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the California Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which in part, denied service connection for a cervical spine disorder.  

The Appellant testified before the Undersigned at a Travel Board hearing in Oakland, California in May 2010.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the case in September 2010 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Appellant served on ACDUTRA on November 5, 1988.  

2.  The credible and competent evidence of record does not show that the Appellant's cervical spine injury is etiologically related to a qualifying period of service.  




CONCLUSION OF LAW

The criteria for eligibility for entitlement to service connected benefits for a cervical spine disorder while on ACDUTRA have not been met.  38 U.S.C.A. §§ 101(2)(24), 106, 1131; 38 C.F.R. §§ 3.6(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

As the resolution of the Appellant's appeal for entitlement to service connection a cervical spine disorder is dependent on the Board's interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

Even so, the Board notes that the Appellant was notified of the provisions of the VCAA by the RO in correspondence dated in January 2007, April 2007, and March 2011.  The need to establish his status as a veteran was explained, to include obtaining a Line-of-Duty (LOD) determination and/or records confirming his dates of ACDUTRA.  Such was also explained during his personal hearing before the undersigned.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He was specifically asked whether he possessed any records that would help corroborate his claim that he injured his neck while on ACDUTRA such a LOD determination, National Guard records, or hospital records.  

Further, as to the duty to assist, the record shows that numerous attempts have been made through various channels (government and military entities) to determine whether the Appellant was on ACDUTRA at the time of his purported injury on November 5, 1988.  A memorandum as to the unavailability of records was produced in June 2012; and, the Appellant was provided notice of the same.  In that regard, the Board notes that its February 2012 Remand included instructions to contact the Army National Guard in Lakepoint, California, and request all personal records pertaining to the Appellant's period(s) of ACDUTRA or INACDUTRA.  In a separate memorandum dated in June 2012, the RO/AMC indicated that any records held by the National Guard in Lakeland had been transferred to the State Adjutant General Office, who is the proper custodian of such records.  The Board is thereby satisfied that all the efforts to obtain records pertaining the Appellant's alleged period of ACDUTRA on November 5, 1988, have been exhausted, and that there has been substantial compliance with its Remand orders.   Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Service Connection 

The Appellant asserts that service connection is warranted for his cervical spine disorder based upon service incurrence.  He maintains that he was injured during ACDUTRA on  November 5, 1988 when he fell from a cliff during night maneuvers.  He does not claim that his injury occurred during his verified period of active service from June 1972 to June 1974 or that his current neck problems are in any way related to that service.  As such, consideration of the Appellant's claim for service connection for a cervical spine disorder will be limited to whether it is related to a period of ACDUTRA on November 5, 1988.

Veteran means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(d) (2011). 
Active military, naval, and air service includes active duty.  In turn, active duty is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2011). The Armed Forces consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2011). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled or died from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011). 

Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(c) (2011).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(d) (2011).  The term "Reserve" means a member of a reserve component of one of the Armed Forces. Reserve components include the Army Reserve as well as the Army National Guard of the United States.  38 U.S.C.A. § 101(26), (27) (West 2002 & Supp. 2011).  

The Court has interpreted the provisions of 38 U.S.C.A. § 101(24) as meaning that active duty for training will not be considered "active military, naval, or air service" unless the claimant has established service connection for a disability incurred in such service.  Mercado-Martinez, 11 Vet.App. 419 (1998); Paulson v. Brown, 7 Vet.App. at 469, 470 (1995); Biggins v. Derwinski, 1 Vet.App. 474 (1991).  


Service treatment records of November 10, 1988, show treatment received by the Appellant indicating that the reservist (the Appellant) had been injured 5 days earlier when he fell down a hill and hurt his neck.  It was noted that he was seen in a civilian hospital and that when he was later seen, he was wearing a soft collar around his neck.  He was diagnosed with cervical spasm and strain.  He was seen again on November 21, 1988, and the diagnosis was cervical strain.  

The Appellant's DD-214 shows active duty only for the period from June 1972 to June 1974.  Similar information was received from the National Personnel Records Center (NPRC).  In April 2007 a request of information was submitted to the NPRC requesting verification of ACDUTRA or INACDUTRA for the periods of November 5, 1988 or November 21, 1988.  A line of duty determination was also requested for that time period.  The NPRC indicated that the records did not show any service for that time period and no line of duty determination was received.  

In July 2007, the Appellant underwent a VA examination.  He reported his history of injury of the neck in November 1988.  The examiner also reviewed the claims folder which included the service treatment records of November 10, 1988, showing treatment received 5 days after the Appellant's alleged fall.  The examiner opined that it was at least as likely as not that the degenerative changes found in the Appellant's cervical spine were traumatic in nature and were the result of the fall sustained on November 5, 1988.  

A Report of Separation from the California Army National Guard was received in May 2010.  It showed that the Appellant served in the California Army National Guard from September 1983 to February 1989.  However, it did not show periods of ACDUTRA or INACDUTRA served during that time period.  Attached to those records was a letter from the State of California Office of the Adjutant General.  That letter indicated, in pertinent part, that the Appellant was discharged from the Army National Guard in September 1994.  There was no report of ACDUTRA or INACDUTRA reported during that time.  

In May 2010, the Appellant testified at a Travel Board hearing.  He testified that he hurt his neck during night maneuvers while in the National Guard on November 5, 1988.  He stated that he was on ACDUTRA at the time in Napa, California.  He stated that he was seen at Santalina Hospital for treatment and that he had attempted to obtain those records from Santalina Hospital and was told those records were no longer available.  He also testified that he was attached to a unit in Lakeport, California, which was still located in Lakeport.  He also stated that he believed a line of duty determination was made at that time, but he did not receive a copy of that report.  

In September 2010, the Board remanded the instant claim requesting that the line of duty determination regarding the Appellant's claimed November 5, 1988 neck injury be sought and that verification of his ACDUTRA or INACDUTRA service of November 1988 be verified.  It was also requested that the Appellant be asked to submit a complete copy of his service treatment and personnel records from his service in the California Army National Guard.  

In October 2010, the California Army National Guard responded to VA.  They submitted to VA previously submitted separation evidence and retirement points which did not show service in November 1988.  They also submitted to VA a line of duty determination for another injury sustained by the Appellant in June 1990 while the Appellant was on ACDUTRA.  It was unrelated to the injury claimed on appeal.  No findings related to November 1988 were submitted.  

Duplicate copies of Information were received from the NPRC indicating no evidence of ACDUTRA or INACDUTRA or line of duty determination for the period of November 5, 1988 or November 21, 1988.  

In a March 2011 Formal Finding of Unavailability, it was noted that records were sought from the California National Guard in October 2010, The Records Management Center, in February 2011, and The NPRC in April 2007 and again on other occasions, to no avail.  The Appellant was also contacted in October 2010 and March 2011 to notify him of the unavailability of records.  He responded via 21-4138 that he did not have any additional information and to continue with processing his claim.   Following an additional for records, it was again determined that there were no records confirming that the Appellant was on ACDUTRA at the time of his November 5, 1988 neck injury.

At the outset, the Board notes that the Appellant was diagnosed with degenerative joint disease of the cervical spine.  The Board also notes that there is evidence of cervical spasm/strain in November 1988.  Those records indicate that he sustained injury five days earlier (November 5, 1988) when he fell down a hill while a reservist.  However, a cervical spine injury has not been shown to have occurred during a period of qualifying service.  In other words, there is no indication that the Appellant was serving on some type of qualifying duty, either ACDUTRA or INACDUTRA, at the time of his injury.  38 U.S.C.A. § 101.  

To the extent that the Appellant and his representative have characterized this injury as having been sustained during ACDUTRA, the Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty for training.  See Cahall v. Brown, 7 Vet.App. 232,237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet.App. 530,532 (1992)( see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.)  

In this case, it was not shown that the Appellant was on active duty, traveling to or from any duty, and/or was approved for ACDUTRA or INACDUTRA, service at the time of the noted injury in November 1988.  The Board has carefully reviewed all of the Appellant's available service personnel records and DD 214 to determine whether the noted injury occurred during a period of qualifying service.  The service records do not show a period of qualifying duty on November 5, 1988.  Although there is evidence of an injury to the cervical spine at that time, and there is evidence that his present degenerative joint disease of the cervical spine is the result of that injury, in the absence of evidence linking the Appellant's current cervical spine disorder to a period of qualifying service, the preponderance of the evidence is against the claim.  For all the foregoing reasons, entitlement to service connected benefits for a cervical spine disorder is not warranted as a matter of law.  As the law is dispositive, this claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Service connection for a cervical spine disorder is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


